Citation Nr: 1602206	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to increased staged ratings for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for status post fracture, left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist.

3.  Entitlement to a rating in excess of 10 percent for burn scars of the face, ear and neck.

4.  Entitlement to a rating in excess of 20 percent for burn scars of the right hand, upper arm and wrist.

5.  Entitlement to total disability based on individual unemployability (TDIU) prior to July 3, 2013.

6.  Entitlement to an effective date earlier than October 9, 2012 for the grant of a 20 percent evaluation for burn scars of the right hand, upper arm and wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 1986.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In pertinent part, the November 2009 rating decision denied entitlement to service connection for bilateral carpal tunnel syndrome, granted PTSD with an initial 30 percent rating from November 19, 2008, provided a 20 percent rating for right arm burn effective October 9, 2008, and continued 10 percent ratings for left radius fracture residuals and for burn scars to the face.  The Veteran filed a timely notice of disagreement for these claims.

In an October 2012 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective November 19, 2008.  In an August 2013 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective October 18, 2012.  The RO also granted TDIU, effective October 18, 2012.  In a June 2014 rating decision, the RO found clear and unmistakable error in the August 2013 rating decision, and noted that TDIU was granted effective July 3, 2013.  In a February 2015 rating decision, the RO granted entitlement to service connection for bilateral carpal tunnel syndrome (as such, these claims are no longer on appeal), and found clear and unmistakable error with the August 2013 rating decision, and found that the Veteran's 70 percent evaluation for PTSD was granted effective July 3, 2013.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran's increased rating claims were filed in October 2008.  He has provided statements regarding the functional impact of his disabilities on his employment.  In 2012, he submitted a formal TDIU claim.  As such, the TDIU claim is a part of his increased rating claims, and the Board will address entitlement to TDIU prior to July 3, 2013.

The Veteran testified at a September 2015 hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is contained in the record.

During the Veteran's September 2015 Board hearing, he stated that he was satisfied with the 20 percent rating for his right hand and arm burns, but that he wanted to appeal the effective date of the rating.  Specifically, during the Board hearing, the Veteran argued that his 20 percent rating should have been assigned in 1986 because his scars are static (the Board's choice of wording).  The undersigned Veterans' Law Judge noted during the hearing that the Board may not have jurisdiction over an earlier effective date claim, and that the matter of jurisdiction would have to be reviewed.  The Board has reviewed the record and has found that in March 2010, the Veteran stated he disagreed with the effective date assigned for his 20 percent rating in the November 2009 rating decision.  Unfortunately a Statement of the Case (SOC) was not issued in response to this timely notice of disagreement (NOD), and the issue of an earlier effective date must be remanded.  

During the Board hearing, the Veteran argued that he filed a notice of disagreement with his initial 10 percent rating assigned in a 1986 rating decision.  The Board has thoroughly reviewed the virtual record, and although several documents dates were incorrectly listed (the Board has corrected those errors in the virtual record), there were no records that could be construed as a timely notice of disagreement with the December 1986 rating decision which initially provided a 10 percent rating.  Records from around that time include a December 1986 report of contact providing an updated address, a March 1987 direct deposit enrollment, and a February 1989 vocational rehabilitation form. 

The issue(s) of entitlement to ratings in excess of 10 percent for left radius fracture residuals and burn scars to the face and head, as well as entitlement to an effective date earlier than October 9, 2008 for the 20 percent rating for right hand, arm and wrist burns are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that a withdrawal of the appeals for entitlement to staged increased ratings for PTSD.  The hearing request for withdrawal was supported by a written September 2015 statement.

2.  At the September 2015 Board hearing, the Veteran testified that he was satisfied with the 20 percent rating assigned for the burns to his right hand, arm and wrist.  

3.  Prior to July 3, 2013, the Veteran had the following disabilities and ratings: PTSD rated 50 percent from November 19, 2008; burn scars of the right hand, arm and wrist rated 20 percent from October 9, 2008; residuals of a left wrist fracture rated 10 percent from April 12, 1986; burn scars of the face, ear and neck rated 10 percent from April 12, 1986; tinnitus rated 10 percent from April 12, 1986; right carpal tunnel syndrome rated 10 percent from October 9, 2008; left carpal tunnel syndrome rated 10 percent from October 9, 2008 (with a period of temporary 100 percent from August 12, 2014 to December 1, 2014); scars from carpal tunnel surgery rated 10 percent from December 15, 2014; and noncompensably rated bilateral hearing loss, burn scars to the left hand, and skin graft scars of the right thigh, all rated from April 12, 1986.

4.  Resolving reasonable doubt in the Veteran's favor, and with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment from January 15, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of increased staged ratings for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002 & Supp. 2014); 38 C.F.R. § 20.204(b) (2015).

2.  The criteria for dismissal of the appeal regarding an increased rating, in excess of 20 percent, for right hand, arm and wrist burns have been met.  38 U.S.C.A. § 7105  (West 2002 & Supp. 2014).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met from January 15, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, during his Board hearing, withdrew the appeal as to the issues of entitlement to increased staged ratings for PTSD (50 percent prior to July 3, 2013, and 70 percent thereafter).  The Veteran also testified that he was satisfied with his 20 percent rating for burns to the right hand, arm and wrist from October 9, 2008.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  The Board again notes that the Veteran has raised the issue of entitlement to an earlier effective date for the 20 percent rating he was assigned, and such claim is being remanded to the RO for issuance of an SOC.  Accordingly, the Board does not have jurisdiction to review the appeal as to these increased rating issues and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the TDIU claim has been accomplished.  Through June 2013, January 2012, March 2010, and January 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the TDIU is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence has been obtained.  The evidence includes VA treatment records, and statements from the Veteran.  He was afforded numerous VA examinations regarding his disabilities in 2008 and 2013.  The 2013 VA examinations included information regarding his employability.  The VA medical opinions are based upon review of the claims folder and clinical examination by appropriately qualified healthcare professionals.  As discussed in detail below, the Board is granting TDIU from the last date the Veteran was employed. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the September 2015 hearing, the undersigned identified the issues on appeal.  The VLJ did not have a TDIU claim listed as on appeal, and the Veteran and his representative did not address the TDIU claim, as arising from his increased rating claims.  However, the testimony regarding his appealed increased rating decisions provides additional information regarding an earlier TDIU claim.  The Veteran provided testimony as to all treatment received for these disabilities.  The duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.




TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In October 2008, the Veteran filed claims for increased ratings for his burn scars, graft scars, left wrist fracture residuals, and tinnitus.  He also filed a claim for service connection for PTSD and bilateral carpal tunnel syndrome.  

During a December 2008 bone VA examination, the Veteran reported his left wrist was injured in a 1984 car accident.   He complained of chronic popping and moderate pain.  He underwent carpal tunnel releases in June 2008 and November 2008.  His surgeon placed a restriction on his work in frequency of lifting and dragging.  He had a prominent left ulnar styloid, and he had loss of 25 degrees of range of motion of the forearm due to fibrosis, 10 degrees of extension of the left elbow and 10 degrees of dorsiflexion and 15 degrees of palmar flexion of the wrist.  He also lacked 10 degrees of radial deviation of the wrist.  The examiner noted the Veteran was limited in heavy lifting and repetitive motions, but some of this was due to his recent surgical intervention.  His losses of motion were described as "mildly restrictive."

A December 2008 tinnitus VA examination noted the Veteran was exposed to loud noise through gunfire, grenades and heavy artillery in service.  The functional impairment of his tinnitus was that he had to turn the television up loudly, and could not follow conversations.  

A December 2008 scars VA examination noted the Veteran was a passenger in a motor vehicle when he collided with a motorcycle.  The driver of the car and the motorcycle rider were killed in the accident.  The vehicle caught fire.  The Veteran was able to free himself from the vehicle, but burned his hand attempting to pull his friend out of the vehicle.  He suffered a fractured left radius and third degree burns to his right hand, right face, right upper arm, shoulder and neck.  The examination did not address functional impact of the scars. 

In June 2009, the Veteran provided statements regarding his claims.  He reported tightening of his skin on his right hand scar in winter, and painful and sensitive skin on his hand and fingers.  He reported tingling in his hands and popping when he bends his wrist.  His left wrist becomes painful in cold weather, and he had tingling sensation in the fingers of that hand as well.  His wrist strength was "fragile" when in a curled position.  The pain would radiate to his left forearm, elbow and up his left arm.  He reported his facial scars are sensitive to sunlight and hot weather.  He reported shaving was difficult and sometimes painful.  He had a pulling in the scar on his neck when he turned his head to the left.  Regarding his PTSD, the Veteran stated he has had a lack of sleep and irregular awakenings for many years.  He had nightmares and flack backs of the motor vehicle accident.  He stated he could not sleep for more than two or three hours at a time.

In August 2009, the Veteran was afforded a VA PTSD examination.  He reported having a "temper" on most days.  He was "extremely tearful throughout most of the evaluation and appeared to be described" a depressed mood as well.  He reported passive suicidal ideation, and difficulty sleeping.  He reported two to three hours of sleep at night and found that he could sleep better during the day, so he would take naps.  He reported a loss of motivation and energy, and a diminished short-term memory.  He experienced daily intrusive thoughts and intermittent flashbacks.  He reported a fear of driving or being a passenger in a car.  He reported being laid off in January 2009.  The examiner noted the Veteran had diminished short term and long term memory.  The Veteran was noted to be evasive at times, but that the examiner did not think it was purposeful.  The examiner noted that if the Veteran were to be employed again, his PTSD would have a mild to moderate effect on his work environment.  His "irritable mood would make it difficult for him to interact in a positive manner with supervisors, coworkers and the public.  The Veteran's difficulties with short-term memory would also make it difficult for him to perform any task with great accuracy.

In February 2012, the Vetera provided an October 1999 private record which noted that the Veteran needed to take a leave of absence for mental health reasons.  He was going to Samaritan tomorrow for intake for mental health problems.  "He was told by Management Health Network through his employer to be seen by Samaritan."

In November 2012, the Veteran submitted a VA Form 21-8940, a formal application for TDIU.  The Veteran reported that he last worked fulltime in September 2008, and that he left his last employment due to his disabilities.  He reported he completed four years of college education.  A VA Form 21-4192, providing employment information from the Veteran's last employer, noted that the Veteran last worked on January 15, 2009.  The reason for termination was listed as "involuntary termination."  The Veteran's job title was a "manufacturing technician."  The Veteran worked for this company from 1997 to 2009.  

A July 1, 2013 VA audio examination noted the Veteran's hearing loss and tinnitus would not preclude him from working, but that a quieter background would be "better."  A July 2, 2013 VA examination noted the Veteran's right hand and face/head scars would have no restrictions on employment.  His left wrist fracture residuals would require light work, exerting up to 20 pounds of force occasionally and up to 10 pounds frequently.  

A July 10, 2013 VA PTSD employability opinion noted the Veteran's "depressive and anxious symptoms, as well as his feelings of irritability and occasional angry outburst will make it difficult to avoid creating discomfort among coworkers.  He may also have difficulty working with authority figures.  His ability to achieve his Accounting Degree indicates that he is able to apply himself, however, he did his classes on the computer and on his own schedule.  This is important because his sleep hygiene is poor due to his nightmares.  Poor sleep hygiene can contribute to poor concentration, attention and memory issues in any work situation where he might be expected to follow complex instructions or work on a team."  The July 2013 VA PTSD examination noted the Veteran earned his Accounting Degree in 2012.

Regarding the schedular requirements for TDIU, the Veteran meets the requirements from November 19, 2008 (the effective date of his initial 50 percent rating for PTSD).  Although the Veteran indicated on his formal TDIU claim that he was last employed full time in September 2008, the Veteran stated during a VA examination that he was laid off in January 2009.  Additionally, the Veteran's employer for 13 years noted he was "involuntarily terminated" on January 15, 2009.

The Board takes into account that during part of the period on appeal the Veteran was obtaining a degree in Accounting.  There is no indication he has ever worked in this given field.  The only employment information in the record is that the Veteran worked as a "manufacturing technician" for 13 years.  Apparently during this employment the Veteran had to take off of work for inpatient mental health treatment.  

Overall, the medical evidence of record suggests that the Veteran's left wrist requires that he be employed in "light work" at most.  His tinnitus provides impairment in communication with background noise.  Lastly, his PTSD has impacted his ability to interact with others (irritability), concentrate or follow commands (memory impairment), or generally follow instructions or work with others.  He was also noted to have very poor sleep, which would impact his ability to work as well.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been unable to obtain and maintain employment due to his disabilities.  The Board does not believe that light work without having to follow complex commands, work with the public, or work with coworkers would result in anything greater than marginal employment.  As such, the Board finds that the Veteran is entitled to TDIU from January 15, 2009.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of service connection for increased staged ratings for PTSD is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for burns to the right hand, arm and wrist, is dismissed.

Entitlement to TDIU is granted as of January 15, 2009.


REMAND

During his 2015 Board hearing, the Veteran's representative requested that the Veteran be scheduled for VA examinations to determine the current severity of his face and head scars and his left wrist disability.

The Veteran missed VA examinations scheduled in April 2014.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, without good cause, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311   (1992).  The Veteran testified that he missed these examinations because he was flying to the Philippines for his mother's funeral.  He provided copies of her death certificate and email correspondence about his flight itinerary.  As such, good cause is shown, and the Board will remand for the examinations to be rescheduled. 

As noted in the introduction, in a November 2009 rating decision the RO grande an increased 20 percent rating for the Veteran's right hand, arm and wrist burns, effective October 9, 2008.  In March 2010, the Veteran's representative submitted a statement requesting an earlier effective date for the 20 percent rating, specifically asking for an earlier effective date back to April 1986.  Although this statement was timely for a notice of disagreement with the effective date assigned in the November 2009 rating decision, the RO interpreted the statement as a free-standing claim for an earlier effective date and issued a July 2010 rating decision denying the earlier effective date claim.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997)..  

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records related to the Veteran's claims for increased ratings for face/head scars and residuals of a left wrist fracture.

2.  Schedule the Veteran for a VA bone/joints examination to determine the current severity of the Veteran's residuals of a left wrist fracture.

3.  Schedule the Veteran for a VA scar examination to determine the current severity of the Veteran's face and head burn scars.  The examination should address any disfigurement from the scars, as well as the Veteran's statements regarding the sensitivity of the scars.  Photographs should be taken, if necessary.

4.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to an earlier effective date for the 20 percent rating for his right hand, arm and wrist burns.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

5.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the left wrist and facial/head scar issues on appeal.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the virtual record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


